Citation Nr: 1752508	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder condition.  

2.  Entitlement to service connection for a left shoulder disability, to include rotator cuff syndrome and acromioclavicular (AC) joint osteoarthritis.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for right elbow arthritis.  

5.  Entitlement to service connection for epididymitis.  

6.  Entitlement to service connection for bilateral flat feet.  

7.  Entitlement to an initial disability rating in excess of 10 percent for vasomotor rhinitis.  

8.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella.  

9.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia patella.  

10.  Entitlement to an initial disability rating in excess of 10 percent for right foot first metatarsophalangeal (MTP) joint with hallux valgus.  

11.  Entitlement to an initial disability rating in excess of 10 percent for left foot first metatarsophalangeal (MTP) joint with hallux valgus.  

12.  Entitlement to an initial disability rating in excess of 10 percent for right ankle sprain.  

13.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain.  

14.  Entitlement to a compensable initial disability rating for condylomata of the penis.  

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1981 and from January 1983 to July 1992.  

These matters come to the Board of Veterans' Appeals (Board) from April 2010, August 2010, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, a March 2017 rating decision granted a temporary 100 percent disability rating for the Veteran's left knee chondromalacia patella, effective July 25, 2014 through August 31, 2014, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2017).  

The issues of entitlement to increased disability ratings for bilateral knee chondromalacia patella, bilateral foot first metatarsophalangeal (MTP) joint with hallux valgus, and bilateral ankle sprain, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A February 1993 RO decision denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  The Veteran was notified of this determination in a February 1993 letter, which included his appeal rights; however, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the February 1993 RO decision relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left shoulder disability and raises a reasonable possibility of substantiating the claim.  

3.  A chronic left shoulder disability, to include rotator cuff syndrome and AC joint osteoarthritis, did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

4.  Hypertension did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

5.  Right elbow arthritis did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

6.  Chronic epididymitis did not have onset during active service and is not otherwise related to active service, to include an isolated complaint of right epididymitis.  

7.  Bilateral flat feet did not have onset during active service and is not otherwise related to active service.  

8.  For the entire period on appeal, the Veteran's service-connected vasomotor rhinitis has been manifested by no worse than rhinitis with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, without polyps.  

9.  At the July 2017 Board video conference hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claim of entitlement to a compensable disability rating for condylomata of the penis.  



CONCLUSIONS OF LAW

1.  The February 1993 RO decision that denied the Veteran's the Veteran's claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for service connection for a left shoulder disability, to include rotator cuff syndrome and AC joint osteoarthritis, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for service connection for right elbow arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

6.  The criteria for service connection for epididymitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

7.  The criteria for service connection for bilateral flat feet have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

8.  The criteria for an initial disability rating in excess of 10 percent for vasomotor rhinitis have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 6522 (2017).  

9.  The criteria for withdrawal of a claim of entitlement to a compensable disability rating for condylomata of the penis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  New and Material Evidence - Left Shoulder  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for left shoulder disability was previously denied within a February 1993 rating decision, as the evidence of record failed to show a current left shoulder disability.  The Veteran was notified of this determination in a February 1993 letter, which included his appeal rights.  The Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the February 1993 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final February 1993 decision, evidence added to the record includes a May 2012 documenting a current left shoulder disability.  Such evidence is new and material in that it was not of record at the time of the prior final RO decision, and it relates to a material element of the Veteran's claim.  As the information submitted since the February 1993 RO decision constitutes new and material evidence, the claim of entitlement to service connection for a left shoulder disability must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including arthritis and hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

III.A.  Service Connection - Left Shoulder  

As discussed above, the Veteran's previously denied claim of entitlement to service connection for a left shoulder disability has been reopened.  

Service treatment records do not document onset of a chronic left shoulder disability.  Notably, physical examinations throughout active service document normal relevant clinical examinations.  In August 1983, the Veteran complained of pain and swelling in his arms after physical training and was assessed with muscle strain.  In June 1988, the Veteran reported left shoulder pain with full range of motion.  

Post-service VA and private treatment records document a left shoulder disability including rotator cuff syndrome and acromioclavicular (AC) joint osteoarthritis.  

Following VA examination in May 2012, a VA examiner opined that the Veteran's claimed left shoulder disability was less likely than not related to active service, to include his reported in-service injury.  The examiner noted the Veteran's in-service complaints but stated that the only documented left shoulder injury was a muscle strain, without further records of additional left shoulder injury.  

Upon subsequent VA examination in January 2013, a VA examiner again opined that the Veteran's claimed left shoulder disability was less likely than not related to active service.  The examiner noted the Veteran's June 1988 complaint of left shoulder pain, without resulting diagnosis, but stated that it was hard to believe that the Veteran had daily left shoulder pain since that time as there were a number of post-service VA treatment evaluations without any mention of left shoulder pain.  As such, the examiner concluded that there was no finding of a nexus between the Veteran's in-service left shoulder injury and his current left shoulder condition.  

Initially, the Board notes that there is no probative evidence that the Veteran's left shoulder arthritis had onset during active service or within one year of service discharge; as such, presumptive service connection is not warranted.  38 C.F.R. § 3.309(a).  

Additionally, the Board affords great probative weight to the negative nexus VA opinions of record, which were rendered following a review of the Veteran's claims file, properly considered his medical history, and were supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the lay evidence of record, which is probative insofar as it reports observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran asserts a nexus between his current left shoulder disability and his active service, the Board finds that the medical opinions outweigh his contentions.  

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left shoulder disability.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.B.  Service Connection - Hypertension  

The Veteran also claims entitlement to service connection for hypertension.  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2017).  Hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  Id.  

Service treatment records document several elevated blood pressure readings.  For example, a March 1985 periodic examination documents a blood pressure reading of 140/90, a June 1989 treatment note documents a blood pressure reading of 140/84, a July 1989 medical examination documents blood pressure of 130/98, and a May 1990 dental health questionnaire documents the Veteran's subjective report of hypertension, with noted blood pressure readings of 128/77 in March 1991, 127/72 in February 1992, and 129/69 in May 1992.  Significantly, however, the evidence does not demonstrate a diagnosis of hypertension during active service or within one year of service discharge to warrant presumptive service connection.  38 C.F.R. § 3.309(a).  

Upon initial VA examination in September 1992, two of the Veteran's blood pressure readings were normal, with only one borderline reading of 130/90, and no resulting diagnosis of hypertension.  

Post-service private treatment records from December 2004 document an elevated blood pressure reading of 130/88, but without diagnosed hypertension.  In April 2008, the Veteran's blood pressure was 124/88, without a diagnosis of history of hypertension.  

VA treatment records document assessments of hypertension in June 2010 (with noted blood pressure of 132/88), December 2010 (136/86), and March 2011 (120/86).  

Upon VA examination in May 2011, the Veteran reported that he was diagnosed with hypertension during active service in the 1980s but that he did not start taking medications until three years ago.  Following a physical examination with blood pressure readings of 140/90, 130/90, and 148/90, the examiner diagnosed hypertension.  However, based on a review of service treatment records and the claims file, the examiner was unable to relate the Veteran's several in-service elevated blood pressure readings to his current diagnosis of hypertension.  The examiner stated that blood pressure readings following the elevated in-service readings were normal, and there was no history of hypertension until 2008 at the earliest.  As such, the examiner concluded that it was less likely as not that the Veteran's current hypertension was related to active service.  

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hypertension.  

Initially, the Board notes that there is no probative evidence that the Veteran's current hypertension had onset during active service or within one year of service discharge; as such, presumptive service connection is not warranted.  38 C.F.R. § 3.309(a).  Additionally, the Board affords great probative weight to the negative nexus VA opinion of record, which was rendered following a review of the Veteran's claims file, properly considered his medical history, and was supported by a detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has also considered the lay evidence of record, which is probative insofar as it reports observable symptoms, see Layno, 6 Vet. App. at 469; however, to the extent that the Veteran asserts a nexus between his current hypertension and his active service, the Board finds that his contention it outweighed by the VA medical opinion.  

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hypertension.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

III.C.  Service Connection - Right Elbow Arthritis  

The Veteran also claims entitlement to service connection for right elbow arthritis.  

Service treatment records do not document any complaints, treatment, or diagnosis of right elbow arthritis.  

Additionally, post-service treatment records do not document a diagnosis of right elbow arthritis for any period on appeal; notably, a September 1992 VA examination conducted shortly after discharge from active service does not document any complaints regarding the Veteran's right elbow or a related diagnosis.  Additionally, while private treatment records document the Veteran's complaint of pain and tingling in his right arm, there is no resulting diagnosis regarding the right elbow, including arthritis.  

Based upon a review of the record, there is no probative evidence that the Veteran has had right elbow arthritis for any period on appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  As such, the preponderance of evidence weighs against his claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

III.D.  Service Connection - Epididymitis  

The Veteran also claims entitlement to service connection for epididymitis.  

Service treatment records document an isolated January 1988 complaint of right testicular pain which was assessed as right epididymitis; however, there are no additional documented complaints, treatment, or diagnosis regarding the claimed condition, including upon multiple physical examinations throughout active service.  

Upon VA examination in May 2011, the Veteran reported left testicular pain in the area of the epididymis and reported that he was treated for epididymitis during active service which had recurred intermittently since that time.  The VA examiner acknowledged the Veteran's in-service complaint of right epididymitis without further treatment or recurrence; additionally, the examiner noted that the Veteran's current complaint of left testicular pain was opposite from that identified within service treatment records.  Therefore, the examiner was unable to render an opinion regarding the Veteran's current left epididymitis, because the Veteran's reported history of recurrent left epididymitis was inconsistent with his acute right during active service.  

The Board affords great probative weight to the negative May 2011 VA opinion which was rendered following a review of the Veteran's claims file, properly considered his medical history, and were supported by a detailed rationale.  See Nieves-Rodriguez, supra.  

The Board has also considered the lay evidence of record, which is probative insofar as it reports observable symptoms, see Layno, supra; however, to the extent that the Veteran asserts a nexus between his current left epididymitis and his active service, such statements are of little probative value.  See Jandreau, supra.  Moreover, the inconsistency in the Veteran's reports regarding his isolated in-service complaint and his current claim further diminishes the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for epididymitis.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

III.E.  Service Connection - Bilateral Flat Feet  

The Veteran also claims entitlement to service connection for bilateral flat feet.  

Service treatment records, including multiple physical examinations throughout active service, do not document any complaints, treatment, or diagnosis of flat feet.  

While post-service private treatment records document a September 2011 assessment of bilateral flat feet, following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral flat feet.  

Notably, a September 1992 VA examination conducted shortly after discharge from active service does not document any complaints or diagnosis of bilateral flat feet.  Moreover, upon subsequent VA examination in May 2011, the Veteran reported bilateral foot pain which was subsequently diagnosed as degenerative arthritis of the first MTP joint with hallux valgus, bilaterally.  Notably, the Veteran is already separately service-connected for these conditions, and there was no separate diagnosis of the claimed flat feet condition.  

Additionally, a subsequent July 2011 VA opinion also related the Veteran's reports of bilateral foot pain to his service-connected degenerative arthritis of the first MTP joint with hallux valgus, bilaterally.  

The Board affords great probative weight to the VA opinions of record which attribute the Veteran's complaints of bilateral foot pain to his service-connected conditions, rather than a diagnosed bilateral flat foot condition.  See Nieves-Rodriguez, supra.  While the Veteran's lay statements are probative insofar as they report observable symptoms, see Layno, supra; such statements are outweighed by the medical professional's opinion.  

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral flat feet.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

IV.  Increased Rating - Allergic Rhinitis  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  

The Veteran's vasomotor rhinitis is currently rated as 10 percent disabling from November 14, 2009, pursuant to DC 6522.  38 C.F.R. § 4.97, DC 6522 (2017).  

Thereunder, allergic rhinitis warrants a 10 percent disability rating when there are no nasal polyps, but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  Id.  A maximum schedular disability rating of 30 percent is warranted when polyps are present.  Id.  

Following a review of the evidence of record, and as discussed below, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Upon VA examination in February 2010, the Veteran reported a history of sinusitis, with symptoms including recurring sore throat which required prescription antibiotics.  Upon physical examination, the external structures over the paranasal sinus and external nose were within normal limits; internally, there was mild-to moderate deviation of the nasal septum with mild hyperemia of the turbinates which produced approximately 50 to 60 percent obstruction; however, the Veteran's sinuses were normal, without any polyps.  The examiner diagnosed chronic vasomotor rhinitis, probably nonallergic, with associated deviation of the nasal septum as described above.  

Upon subsequent VA examination in May 2012, the examiner concluded that there was no clinical or radiologic evidence of sinusitis or other sinus pathology, and although the Veteran had mild chronic allergic rhinitis, it was not the primary cause of his nasal obstruction, which was related to non-traumatic nasal septal deformity which resulted in a 50-60 percent obstruction, without permanent hypertrophy of the nasal turbinates or nasal polyps.  

Most recently, upon VA examination in July 2013, a VA examiner found no clinical or radiologic evidence of acute or chronic sinusitis or vasomotor rhinitis.  The examiner stated that the Veteran had non-traumatic nasal septal deviation to the left with 65 percent obstruction; however, there were no noted nasal polyps.  

As discussed above, in order to warrant an increased 30 percent disability rating for any period on appeal, the Veteran's service-connected rhinitis would have to result in nasal polyps; however, upon multiple VA examinations, there have been no objective instances of documented nasal polyps.  As such, the Board concludes that the preponderance of evidence weighs against the Veteran's claim.  

Moreover, at the July 2017 Board hearing, the Veteran testified that his rhinitis condition had improved recently.  He did not mention having polyps.  

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for vasomotor rhinitis for the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2017); see also Gilbert, supra.  

V.  Withdrawn Claim - Increased Rating, Condylomata  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the July 2017 video conference hearing before the undersigned VLJ, the Veteran and stated that he wished to withdraw his claim of entitlement to a compensable disability rating for condylomata of the penis.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.  


ORDER

New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability has been added to the record; therefore, the claim is reopened.  

Service connection for a left shoulder disability, to include rotator cuff syndrome and AC joint osteoarthritis, is denied.  

Service connection for hypertension is denied.  

Service connection for right elbow arthritis is denied.  

Service connection for epididymitis is denied.  

Service connection for bilateral flat feet is denied.  

An initial disability rating in excess of 10 percent for vasomotor rhinitis is denied for the entire period on appeal.  

The claim of entitlement to a compensable disability rating for condylomata of the penis is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claims of entitlement to increased disability ratings for bilateral knee chondromalacia patella, bilateral foot first metatarsophalangeal (MTP) joint with hallux valgus, and bilateral ankle sprain in order to afford him current VA examinations.  Additionally, the Veteran's claim of entitlement to a TDIU rating remains inextricably intertwined with his increased rating claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the Veteran was last afforded VA ankle and knee examinations in November 2016, and a VA foot examination in November 2015.  At the July 2017 video conference hearing, the Veteran testified credibly that the evidence of record does not adequately convey the current severity of his bilateral knee, foot, ankle conditions, which he reported have continued to worsen.  As such, the Board concludes that new VA examinations are necessary to determine the current severity of his service-connected bilateral knee chondromalacia patella, bilateral foot first MTP joint with hallux valgus, and bilateral ankle sprain.  

The claims for increase are inextricably intertwined with the Veteran's claim for a TDIU rating.  Thus, this claim will be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to assess the current severity of his service-connected bilateral knee chondromalacia patella, bilateral foot first MTP joint with hallux valgus, and bilateral ankle sprain.  The examiner should fully review the claims file and the directives on this remand.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees, ankles, and feet.  See Correia v. McDonald, 21 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's service-connected bilateral knee, ankle, and feet disabilities.  

2.  Thereafter, reajudicate the Veteran's claims of entitlement to increased disability ratings for bilateral knee chondromalacia patella, bilateral foot first MTP joint with hallux valgus, and bilateral ankle sprain, as well as his intertwined TDIU claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


